DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-20 are pending.

Allowable Subject Matter

Claims 1-20 are allowed.
This application is in condition for allowance except for the following formal matters: 

Claims 5 and 15 are objected to because of the following informalities: lack of terminology consistency

Claim 5, line 1, recites “defines a stacked access result” and should be changed to -- defines [[a]]the stacked access result --.  Similar changes are suggested for subsequent claims.
Appropriate correction is required.


In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Gilmour (2002/0078050) discloses a system comprising: a computing platform including a hardware processor and a system memory; a software code stored in the system memory; the hardware processor configured to execute the software code to: receive, over a network, an authorization request for a stacked resource 10on behalf of a user.

However, the prior art of record fails to teach or suggest the stacked resource including a plurality of resources each offered separately by one of a plurality of resource providers, the authorization request comprising an electronic identity of the user; determine a plurality of resource provider computers associated with the stacked resource; 15send a look-up request comprising the electronic identity of the user to the plurality of resource provider computers, wherein the electronic identity is used as a common look-up key by each of the resource provider computers for determining one or more user attributes of the user; receive from the plurality of resource provider computers, in response 20to the look-up request, the one or more user attributes; generate an accumulated access profile of the user based on the one or more user attributes; 30 20-DIS-131-DSS-US-UTLAttorney Docket No.: 0260687 apply the accumulated access profile to a rules engine to determine a stacked access result; and route the authorization request and the stacked access result to one of the plurality of resource provider computers, wherein the one of the resource 5provider computers completes an authorization process for authorizing access to the stacked resource based on the stacked access result as set forth in independent Claim 1.  The cited prior art does not teach or suggest the stacked resource including a plurality of resources each offered separately by one of a plurality of resource providers and/or the authorization request comprising an electronic identity of the user.  The cited prior art does not teach or suggest determine a plurality of resource provider computers associated with the stacked resource15.  The cited prior art does not teach or suggest send a look-up request comprising the electronic identity of the user to the plurality of resource provider computers, and/or wherein the electronic identity is used as a common look-up key by each of the resource provider computers for determining one or more user attributes of the user.  The cited prior art does not teach or suggest receive from the plurality of resource provider computers, in response 20to the look-up request, the one or more user attributes; and/or generate an accumulated access profile of the user based on the one or more user attributes.  The cited prior art does not teach or suggest apply the accumulated access profile to a rules engine to determine a stacked access result; and/or route the authorization request and the stacked access result to one of the plurality of resource provider computers, wherein the one of the resource 5provider computers completes an authorization process for authorizing access to the stacked resource based on the stacked access result.  Thus, these are some of the reasons why the claims are allowable.


Similar limitations are present with independent claims 11 and 20. Therefore, Claims 1, 11, and 20 are allowed because of the combination of other limitations and the limitations listed above.

Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
06/03/2022